Citation Nr: 1617913	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  13-06 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for service-connected lower back spondylolisthesis (low back disability).  

2.  Entitlement to an initial rating in excess of 10 percent for service-connected right ankle chronic pain, status post surgical repair fracture (right ankle disability).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to May 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which, in pertinent part, granted service connection for the Veteran's low back and right ankle disabilities.  The matter has since been transferred to the St. Paul, Minnesota RO.  

The Board observes that the Veteran's September 2012 notice of disagreement provided that in addition to the matters currently on appeal, the Veteran disagreed with the noncompensable rating assigned to his patello-femoral pain syndrome of the right knee.  However, the Veteran did not perfect an appeal for this issue; as demonstrated by his February 2013 VA Form 9, he indicated that he only wished to appeal the ratings assigned to his low back and right ankle disabilities.  See 38 C.F.R. § 20.202 (2015).  

In addition, the Veteran perfected an appeal in February 2013 for a claim for an increased rating for service-connected gastroesophageal reflux disease (GERD).  In his appeal, he indicated that he wanted a 30 percent rating since the date of his claim.  An April 2014 rating decision granted a 30 percent rating for eosinophilic esophagitis, previously characterized as GERD, effective June 1, 2011, the date of the initial claim.  The decision informed the Veteran that the evaluation was considered a full grant on appeal and no further action would be taken on the issue.  Because the Veteran indicated that he would be satisfied with a 30 percent rating and there is no indication that he or his representative disagree with the April 2014 rating decision, the Board considers this issue resolved and no longer on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  



REMAND

The Veteran contends that he is entitled to an increased rating for his low back and right ankle disabilities.  Before a decision can be reached on these claims, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

Under VA's duty to assist, it must provide a medical examination or obtain a medical opinion if necessary to decide a claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also Barr v. Nicholson, 21 Vet. App. 311, 311-12 (2007) (detailing that once VA undertakes the effort to provide an examination, it must ensure that the claimant receives an adequate examination).  While the mere passage of time does not render inadequate an examination that was otherwise adequate for rating purposes when it was prepared, a new examination is appropriate when a veteran asserts that the disability in question has undergone an increase in severity since the last examination.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); VAOPGCPREC 11-95 (1995).

The Board observes that the Veteran was afforded VA back and ankle examinations in July 2011 and December 2013.  According to a July 2011 VA examination report pertaining to the Veteran's low back, his range of motion was normal.  The Veteran reported achy and intermittent sharp pain, in addition to flare-ups after prolonged sitting.  The examiner noted that the Veteran had a history of spine stiffness, neck/back spasm, and radicular symptoms.  However, in the same report, the examiner also provided that there were no radicular symptoms pertaining to the Veteran's back.  According to a peripheral nerves examination performed on the same date, none of the Veteran's nerves were affected; light touch, monofilament, and vibration testing was normal, and there was no neuritis or neuralgia.  

At the December 2013 VA back examination, range of motion testing showed flexion of 85 degrees, and a combined range of motion of 175 degrees, on both initial testing and repetitive-use testing.  The VA examination report indicates that the Veteran had functional loss and/or functional impairment of the low back and that the contributing factors were less movement than normal, pain on movement, and interference with sitting, standing, and/or weight-bearing.  The examination report also notes that the Veteran did not have flare-ups that impacted his spine condition, muscle spasms of the thoracolumbar spine, or radicular pain or any other signs or symptoms of radiculopathy.  The examiner opined that with respect to DeLuca requirements, there were no additional functional limitations, such as additional loss of range of motion during flare-ups or secondary to repetitive use, painful motion, weakness, excess fatigability, lack of endurance, or incoordination.  

At the December 2013 VA ankle examination, initial range of motion testing showed right ankle plantar flexion of 35 degrees, with no objective evidence of painful motion, and right ankle dorsiflexion of 10 degrees, with objective evidence of pain beginning at 10 degrees.  The examiner provided that there was no additional limitation in range of motion of the Veteran's right ankle following repetitive-use testing.  According to the examination report, the Veteran did not report that flare-ups impacted the function of his right ankle.  The examiner indicated that the Veteran had functional loss of the right ankle, specifically, less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  With respect to DeLuca requirements noted above, the examiner opined that there were no additional functional limitations.  

The Board finds that new VA examinations pertaining to both the Veteran's low back and right ankle disabilities are needed prior to adjudicating the instant claims.  In his February 2013 VA Form 9, the Veteran maintained that he has recurrent back spasms, during which his gait is severely affected, and he is unable to stand erect or to walk without limping.  The Veteran reported that, at times, he has been confined to bed rest due to his muscle spasms and pain.  However, according to the December 2013 VA examination report, the Veteran did not experience flare-ups that impacted his spine condition, and he did not have muscle spasms involving the thoracolumbar spine.  In his VA Form 9, the Veteran also noted a burning sensation and numbness at his right thigh that he attributed to his low back disability, which suggests that the Veteran may have radiculopathy associated with his low back disability.  The Board observes that in addition to the Veteran's contention, a July 2012 private treatment record pertaining to the Veteran's low back from Minnesota Sport & Spine notes intermittent numbness at the right anterior thigh.  As noted above, the July 2011 VA examination report contains conflicting information regarding possible radiculopathy.  Further, there is no indication that the December 2013 examiner considered the Veteran's right thigh burning and numbness; instead, the report only notes that the Veteran did not have radicular pain or any other signs or symptoms of radiculopathy.  

Additionally, since the December 2013 VA examinations, the Veteran has provided evidence suggesting that his low back and right ankle disabilities may have worsened.  For instance, while the December 2013 VA examination report states that the Veteran did not have flare-ups that impacted the function of his right ankle, as set forth in an April 2016 brief from the Veteran's representative, the Veteran experiences flare-ups involving his right ankle that cause pain at a level of 7/10.  The April 2016 brief also suggests that with respect to both the Veteran's lower back and right ankle, there may be functional loss due to pain on motion, fatigue, incoordination, and/or weakness that was not present, or that was not adequately addressed, during the December 2013 VA examination.  In light of this evidence, the Board finds that new VA examinations are both warranted and necessary to determine the current nature and severity of the Veteran's low back and right ankle disabilities.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr, 21 Vet. App. at 311-12; Snuffer, 10 Vet. App. at 402-03.  

The Board observes that aside from the December 2013 VA examination reports noted above, the most recent medical evidence of record pertaining to the Veteran's claims consists of private treatment records obtained in October 2012.  On remand, the AOJ should attempt to obtain any outstanding VA and private medical records that may be pertinent to the Veteran's claims.  See 38 U.S.C.A. § 5103A(b)-(c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, obtain any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth in 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of his service-connected lower back spondylolisthesis.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and the VA examination reports should comply with all appropriate protocols for rating musculoskeletal disabilities of the spine.  

The examiner should clarify whether the Veteran has signs or symptoms due to radiculopathy, and if so, the examiner should indicate the nerve roots involved, as well as the severity of any radiculopathy and the side affected.  The examiner should specifically review the history noted above in the body of the REMAND, to include VA examination reports dated in July 2011 and December 2013, in addition to the July 2012 private treatment record from Minnesota Sport & Spine.  
            
The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  

The examiner should also address all current functional impairment from the Veteran's low back disability, to include any impact on occupational functioning.  

3.	Afford the Veteran a VA examination with an appropriate medical examiner to determine the current nature and severity of his service-connected right ankle chronic sprain, status post surgical repair fracture.  The claims folder, including a copy of this remand, must be made available to, and reviewed by, the examiner.  

All tests and studies deemed necessary by the examiner should be performed, and the VA examination report should comply with all appropriate protocols for rating musculoskeletal disabilities of the ankle.  

The examiner must consider functional loss due to flare-ups, repetitive use, painful motion, weakness, excessive fatigability, lack of endurance, and/or incoordination.  To the extent possible, any such determination should be expressed in terms of the estimated loss of range of motion.  

The examiner should also address all current functional impairment from the Veteran's right ankle disability, to include any impact on occupational functioning.  

4.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claims.  If any benefits sought are not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matters should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

